United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, SHAKER HEIGHTS
POST OFFICE, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1659
Issued: July 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 24, 2020 appellant, through counsel, filed a timely appeal from an
August 19, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish right upper
extremity conditions causally related to the accepted July 13, 2019 employment incident.
FACTUAL HISTORY
On July 15, 2019 appellant, then a 41-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 13, 2019 she injured her right wrist, upper arm, elbow, and
shoulder when she tripped over a tree stump and fell backwards when she attempted to back away
from a dog running towards her while in the performance of duty. She stopped work on
July 15, 2019.
In an accompanying July 13, 2019 statement, appellant alleged that on that date she had
just delivered mail when a dog ran toward her. She noted that the dog kept barking and running
at her, causing her to back up. Appellant indicated that she sprayed the dog in the mouth, eyes,
and nose with her mace. She then fell backward after tripping over a tree stump in the curb side
grass.
A July 13, 2019 medical note from Suzan Safi, a physician assistant, revealed that appellant
was seen that day and excused her from work until she was cleared by her primary care doctor.
In a July 17, 2019 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary and also provided a questionnaire for her completion. OWCP afforded
appellant 30 days to respond.
In a July 13, 2019 state workers’ compensation first report of injury, appellant again
reported that a dog attacked her causing her to trip over a tree stump and fell backward.
Dr. Erin Rocchio, an internist, noted in a July 16, 2019 medical report, that appellant fell
backward at work while trying to avoid a dog from attacking her. She indicated that an x-ray
revealed no fracture. Dr. Rocchio diagnosed right trapezius muscle strain, right de Quervain’s
tenosynovitis, and migraine without aura. She recommended physical therapy treatment.
In an August 8, 2019 medical report, Dr. Rocchio noted that appellant presented for a
follow up of her work-related injury. She conducted a physical examination and diagnosed right
trapezius muscle sprain.
By decision dated August 21, 2019, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between her diagnosed
conditions and the accepted July 13, 2019 employment incident.
In a July 16, 2019 duty status report (Form CA-17), Dr. Rocchio again noted that appellant
was attacked by a dog and fell backward while in the performance of duty. She diagnosed right
trapezius muscle strain and right de Quervain’s tenosynovitis.

2

In an August 8, 2019 letter, Dr. Rocchio indicated that appellant could return to work on
September 1, 2019 with restrictions.
On August 26, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearing and Review. A telephonic hearing was held on
December 2, 2019. Counsel indicated that appellant had filed a separate claim for the same date,
but clarified that they were two separate incidents. Appellant explained that on July 13, 2019 the
dog did not bite her, and that her injury was a combination of impact and twist from her fall. She
asserted that she primarily hit her shoulder blade when she fell.
By decision dated January 27, 2020, OWCP’s hearing representative affirmed the
August 21, 2019 decision.
On July 21, 2020 appellant, through counsel, requested reconsideration.
In a March 19, 2020 report, Dr. Adam D. Borland, a licensed clinical psychologist,
indicated that appellant presented with anxiety and stress following her workplace trauma. He
noted that she suffered from back and shoulder pain. Dr. Borland also found that appellant suffered
from anxiety, panic attacks, and flashbacks, especially in the presence of large dogs. He diagnosed
anxiety disorder, post-traumatic stress disorder, panic attacks, and situational stress.
By decision dated August 19, 2020, OWCP affirmed the January 27, 2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

3

Supra note 2.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish right upper
extremity conditions causally related to the accepted July 13, 2019 employment incident.
In medical reports dated July 16 and August 8, 2019, and a Form CA-17 dated July 16,
2019, Dr. Rocchio noted that appellant fell backward on her right wrist and arm at work while
trying to avoid a dog from attacking her. She diagnosed right trapezius muscle strain/sprain and
right de Quervain’s tenosynovitis. In an August 8, 2019 letter, Dr. Rocchio indicated that appellant
could return to work on September 1, 2019 with restrictions. However, she did not provide an
opinion on causal relationship. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition or disability is of no probative value on
the issue of causal relationship.10 Therefore, these reports are insufficient to establish appellant’s
claim.
In a March 19, 2020 report, Dr. Borland indicated that appellant suffered from physical
and mental conditions related to the accepted July 13, 2019 employment incident in which she was
attacked by a dog and fell backward at work. He diagnosed anxiety disorder, post-traumatic stress
disorder, panic attacks, and situational stress. Additionally, no medical rationale accompanied
Dr. Borland’s affirmative medical opinion. The Board has held that a report is of limited probative
value regarding causal relationship if it does not contain medical rationale explaining how a given
medical condition has an employment-related cause.11 As such, Dr. Borland’s report is of limited
probative value and insufficient to establish appellant’s claim.

7
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

V.L., Docket No. 20-0884 (issued February 12, 2021); D.C., Docket No. 19-1093 (issued June 25, 2020); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
11
See J.S., Docket No. 20-0617 (issued May 27, 2021); T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D.,
Docket No. 16-1896 (issued February 10, 2017).

4

Lastly, the record contains a July 13, 2019 report from Ms. Safi, a physician assistant. The
Board has held, however, that medical reports signed solely by a physician assistant are of no
probative value as physician assistants are not considered physicians as defined under FECA.12
As such, this evidence is of no probative value and is insufficient to establish appellant’s claim.
As the record does not contain rationalized medical evidence sufficient to establish causal
relationship between the accepted July 13, 2019 employment incident and her diagnosed right
upper extremity conditions, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right upper
extremity conditions causally related to the accepted July 13, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA). See also M.W., Docket No. 19-1667 (issued June 29, 2020) (physician assistant).
12

5

